Exhibit 10.24

 

[Recipient’s Name]

 

RESTRICTED STOCK AGREEMENT

 

OMNOVA SOLUTIONS INC.

 

[Date]

 

AGREEMENT, made in Fairlawn, Ohio as of                     ,             
between OMNOVA Solutions Inc., an Ohio corporation (“Company”) and the
undersigned employee of the Company (“Employee”).

 

WHEREAS, the Company desires to increase Employee’s identification with the
interests of its shareholders and to provide a further retention incentive for
Employee’s continued service to the Company by granting to Employee
                     (            ) shares of OMNOVA Solutions Inc. Common
Stock, $0.10 par value per share (“Shares”), subject to the conditions and
restrictions set forth in this Restricted Stock Agreement (“Agreement”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. Grant of Shares. As consideration for services to be rendered, the Company
will issue in the name of Employee                      (            ) Shares
which shall be subject to restrictions described below and shall be legended as
Restricted Stock subject to the terms of the Restricted Stock Agreement.

 

2. Escrow of Shares During Restriction Period. In aid of the restrictions to
which the Shares shall be subject pursuant to this Agreement, the Shares shall
be deposited in the name of the Employee with the Shareholder Services
Department of the Company and shall be so held by the Company, subject to the
provisions of Sections 6, 10 and 11, until the vesting provisions set forth in
Section 6 of this Agreement shall have been satisfied (“Restriction Period”).

 

3. Shareholder Rights. Employee shall, during the Restriction Period, have the
right to vote all Shares deposited hereunder and to receive all dividends and
other distributions paid with respect to such Shares.

 

4. Automatic Dividend Reinvestment. As to the Shares deposited hereunder,
Employee shall be automatically enrolled in OMNOVA’s dividend reinvestment
program, pursuant to the standard terms and conditions of participation.
Additional shares of OMNOVA common stock accumulated pursuant to the dividend
reinvestment feature shall be subject to the Restriction Period and will vest
pursuant and subject to the same terms and conditions as the Shares granted
hereunder.



--------------------------------------------------------------------------------

5. Adjustments. Shares issued pursuant to this Agreement and held by the Company
during the Restriction Period will be subject to the same adjustment, if any,
accorded to all other outstanding shares in the event of (i) any change in the
total number of shares of common stock of the Company outstanding or the number
or kind of securities into which shares have been changed, (ii) any
reorganization or change in the Company’s capital structure, or (iii) any other
transaction or event having an effect similar to the foregoing.

 

6. Vesting. Unless vesting is accelerated pursuant to paragraphs 7 or 10 hereof,
ownership of the Shares deposited hereunder shall vest irrevocably in the
Employee on                     ,                 .

 

7. Change in Control.

 

(a) Notwithstanding paragraph 6 above, the ownership of the Shares granted
hereby shall automatically vest, the Restriction Period shall terminate, all
restrictions shall lapse and delivery to Employee of certificate(s) representing
such Shares shall occur immediately, if at any time during the Restriction
Period a Change in Control (as defined herein) shall occur.

 

(b) For purposes of this Agreement, “Change in Control” shall mean the
occurrence during the term of this Agreement of any of the following events:

 

(i) a change in the ownership of the Company, such that any one person, or more
than one person acting as a group (as determined under Section 409A of the Code
and the related regulations), acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company; or

 

(ii) a change in the effective control of the Company, such that either:

 

(x) any one person, or more than one person acting as a group (as determined
under Section 409A of the Code and the related regulations), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or

 

(y) a majority of members of the Board is replaced during any 12-month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election in
accordance with the provisions of Treasury Regulation Section 1.409A-3(i)(5); or



--------------------------------------------------------------------------------

(iii) a change in the ownership of a substantial portion of the Company’s
assets, such that any one person, or more than one person acting as a group (as
determined under Section 409A of the Code and the related regulations), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions.

 

8. Restrictions on Transfer. During the Restriction Period, the Shares may not
be sold, transferred, pledged, assigned, alienated or hypothecated, or otherwise
transferred to another person whether by operation of law or otherwise, except
by will, the laws of descent and distribution or a qualified domestic relations
order.

 

9. Beneficiary Designation. Employee may designate any beneficiary or
beneficiaries (contingently or successively) to whom Shares are to be paid if
Employee dies during the Restriction Period, and may at any time revoke or
change any such designation. Absent such designation, any Shares which are due
to Employee under this Agreement upon Employee’s death will be payable to
Employee’s estate. The designation of a Beneficiary will be effective only when
Employee has delivered a completed Designation of Beneficiary form to the
Company’s Secretary. A successive designation of Beneficiary will revoke a prior
designation.

 

10. Termination Due to Death, Disability, or Retirement. If Employee’s
employment by the Company terminates by reason of his or her death, disability
or retirement, Shares not already vested, if any, shall automatically vest, the
Restriction Period shall terminate and all restrictions shall lapse. The term
“retire” or “retirement” shall mean a Separation from Service from the Company
at a time when the employee meets the age and/or years of service criteria which
would make the employee eligible to commence immediately receiving retirement
benefits from the OMNOVA Solutions Inc. Consolidated Pension Plan (the “Pension
Plan”), whether or not a Participant in the Pension Plan.

 

11. Termination Due to Other Reasons. If Employee’s employment by the Company
terminates for any reason other than a reason set forth in paragraph 10 above,
Shares which have not vested prior to such date of termination will be forfeited
and cancelled as of such date. Notwithstanding the foregoing, by a majority vote
of the directors then in office, the Board shall have the right, in its sole
discretion, to waive the forfeiture of all or any portion of such Shares subject
to such terms as it deems appropriate.

 

12. Withholding of Taxes. Any taxes which the Company determines are required to
be withheld upon vesting of the Restricted Stock will be satisfied by the
Company withholding from the shares of Restricted Stock otherwise deliverable to
Employee such number of shares as has a fair market value equal to the minimum
amount required to be withheld to satisfy Employee’s tax withholding obligation.
The fair market value of each share of Restricted Stock shall be equal to
(i) the closing price of Common Shares as reported in the New York Stock
Exchange Composite Transactions in the Wall Street Journal or similar
publication selected by the Board for the relevant date if Common Shares were
traded on such day or, if none were



--------------------------------------------------------------------------------

then traded, the last prior day on which Common Shares were so traded, or
(ii) if clause (i) does not apply, the fair market value of the Common Shares as
determined by the Board.

 

13. Disputes. The Board shall have full and exclusive authority to determine all
disputes and controversies concerning the interpretation of this Agreement by a
majority vote of the directors then in office.

 

14. Notices. All written notices and communications directed to the Company
pursuant to this Agreement must be addressed to OMNOVA Solutions Inc., 175 Ghent
Road, Fairlawn, Ohio 44333-3300; Attention: Secretary. All communications
directed to Employee pursuant to this Agreement will be mailed to the Employee’s
current address as recorded on the payroll records of the Company.

 

15. Governing Law. To the extent not preempted by federal law, this Agreement
will be governed by and interpreted in accordance with the laws of the State of
Ohio.

 

IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company and by the Employee as of the          day of
                    .

 

OMNOVA Solutions Inc.

By:

 

 

 

Kevin M. McMullen

 

Chairman and Chief Executive Officer

 

Agreed to and accepted:

 

   Employee*

 

 

Sign and return one copy by                     ,                  to OMNOVA
Solutions Inc., 175 Ghent Road, Fairlawn, Ohio 44333-3300; Attention: Secretary.